Citation Nr: 1642121	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  06-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 Supplemental Statement of the Case issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2011, the Board found that the issue of entitlement to TDIU had been raised by the record, and that issue was remanded for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran's claim was denied by the Board in a February 2014 decision.  Subsequent to that denial, the Veteran appealed his claim to the U.S. Court of Appeals for Veterans Claims (Court).  In accordance with a Joint Motion for Remand (JMR), which determined that the Board failed to provide a sufficient statement of reasons or bases in its denial of TDIU, the Court issued an Order in October 2014 vacating the Board's February 2014 determination.  In November 2014, the Board remanded the Veteran's claim for additional development in accordance with the JMR.

The Board again denied the Veteran's claim in an August 2015 decision.  Thereafter, the Veteran once again appealed the Board's decision to the Court.  While a May 2016 JMR found that the Board failed to provide adequate reasons and bases, remanding this issue for further development, such will not be discussed at this time.  Instead, this matter must be remanded so as to afford the Veteran a Board video conference hearing in accordance with his August 2016 request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

The Veteran requested a Board video conference hearing in August 2016.  Specifically his representative requested a three-way videoconference in which the Veteran would be present at the St. Louis RO, and his attorney would be present at the San Diego RO.  As such, the claim will be remanded so that the requested video conference hearing can be scheduled.

The Veteran is advised of the need to appear for this hearing.  VA regulations provide that the Veteran or the representative may request a different date for the hearing within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  However, after one change in the hearing date is granted based on a request received during such period, the date of the hearing becomes fixed.  After a hearing date has become fixed, an extension of time for appearance at a hearing will be granted only for good cause, with due consideration of the interests of other parties if a simultaneously contested claim is involved.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.  38 C.F.R. § 20.702.

In reaching this decision, the Board notes that a medical opinion addressing the Veteran's employability was submitted shortly after the hearing request was received.  However, a review of the Veteran's service connected disabilities does not show that he meets the schedular rating criteria for a TDIU at any point during the course of his appeal.  As such, the Board, without evaluating the merits of the recently submitted medical opinion, is precluded from granting the benefit sought in the first instance (meaning at this time).  As such, the Board concludes that it is most beneficial to the Veteran, and most consistent with his due process rights, to allow him to present testimony as to why his case should be referred to the Director of Compensation and Pension for extraschedular consideration.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference in accordance with his August 2016 request.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




